Dykman, J.
(dissenting):
On the 3d day of June, 1874, Thomas O. Archer, the defendant, executed and delivered to Devoe Treadwell his promissory note for $200, payable five months after date, with interest, and received from Treadwell for the note $180 only. When this note became due Archer requested an extension of time for its payment, and, to procure the same, executed and delivered a new note to Treadwell for $200, and paid to him the interest on the first note and a bonus of ten dollars. Both of these notes were payable to Treadwell’s own order, and, when the second note became due, Archer applied for another extension of time, which was granted upon Archer giving the following note to Treadwell:
“ White Plains, April 2, 1875.
“ Six months from date, for value received, we severally and jointly promise to pay Sarah Sherwood two hundred dollars, with lawful interest.
“THOMAS O. ARCHER.
“EMILY E. ANDERSON.
*76“ I, Emily E. Anderson, one of the makers of this the above note, being a married woman, do hereby charge my separate estate with the payment of the above note.
“ Dated April 2, 1875.
“EMILY E. ANDERSON.”
Treadwell was indebted to the plaintiff, and after he had received this note he delivered it to her, and she brought this action upon it in the County Court. The cause was tried without a jury, and the county judge has found the facts as they are here stated, and gave a judgment in favor of the plaintiff for the full amount of the note against both of the defendants.
The case now comes into this court upon appeal from that judgment. No case has been made, and we have nothing before us but the judgment roll, containing the findings and the exceptions of the defendants thereto. •
From the foregoing statement it appears that the note in suit was given in substitution of the liability of Thomas O. Archer upon the second note, which was usurious in its incejjtion, and was, therefore, only the continuance of a usurious loan, which had been aggravated by two renewals. It is true this note was taken in the name of the plaintiff, and if this device can be made to succeed, then the usury laws will soon be trampled under the feet of the avaricious moneylender. Extortion will become rampant in the land, and the legislation for the suppression of this evil will become a by-word and a reproach.
The vigilant eye of a court of justice is not to be turned aside by so simple a make-shift or a simple change of papers. The real facts in the transaction must control.
In such a case as this, where the first security is tainted with usury, no matter how often it may be renewed, nor in whose name or in what form the renewals may be, they are all corrupted by the same taint of usury, and are all void. (Walker v. Bank of Washington, 3 How. [U. S.], 62; Tuthill v. Davis, 20 Johns., 285; Bridge v. Hubbard, 15 Mass. Rep., 96.) Neither is the fact that the plaintiff was not privy to the usurious bargain of any importance. (Bridge v. Hubbard, supra; Vickery v. Dickson, 35 Barb., 96; Jacks v. Nichols, 5 N. Y., 178.) As this judgment must, therefore, Le *77reversed on this first ground, it will be unnecessary to consider tbe case in respect to the liability of tbe defendant Emily E. Anderson.
Tbe judgment should be reversed and new trial granted, with costs to abide tbe event.
Present — Barnard, P. J., Gilbert and Dykman, JJ.
Judgment of County Court affirmed, with costs.